                                         Case 2:20-cv-01574-JAM-CKD Document 8 Filed 08/28/20 Page 1 of 2


                                                           UNITED STATES JUDICIAL PANEL
                                                                        on                                                          FILED
                                                                                                                          CLERK, U.S. DISTRICT COURT
                                                            MULTIDISTRICT LITIGATION
                                                                                                                            8/28/20
                                                                                             FILED
                                                                                                                              cs
                                                                                                                        CENTRAL DISTRICT OF CALIFORNIA

                          IN RE: FORD MOTOR CO. DPS6 POWERSHIFT                             Aug 28, 2020                  BY: ___________________ DEPUTY
                                                                                         CLERK, U.S. DISTRICT COURT
                          TRANSMISSION PRODUCTS LIABILITY                              EASTERN DISTRICT OF CALIFORNIA

                          LITIGATION                                                                                            MDL No. 2814
                         8/28/20
I hereby attest and certify on _________
that the foregoing document is full, true
and correct copy of the original on file in
my office, and in my legal custody.

CLERK U.S. DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
                                                               (SEE ATTACHED SCHEDULE)
DEPUTY CLERK




                                                      CONDITIONAL TRANSFER ORDER (CTO í56)



                           On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
                           the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
                           U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 461 additional action(s)
                           have been transferred to the Central District of California. With the consent of that court, all such
                           actions have been assigned to the Honorable Andre Birotte, Jr.

                           It appears that the action(s) on this conditional transfer order involve questions of fact that are
                           common to the actions previously transferred to the Central District of California and assigned to
                           Judge Birotte.

                           Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                           Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                           Central District of California for the reasons stated in the order of February 2, 2018, and, with the
                           consent of that court, assigned to the Honorable Andre Birotte, Jr.

                           This order does not become effective until it is filed in the Office of the Clerk of the United States
                           District Court for the Central District of California. The transmittal of this order to said Clerk shall
                           be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                           Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                                  FOR THE PANEL:

                                                           Aug 21, 2020

                                                                                  John W. Nichols
                                                                                  Clerk of the Panel
   Case 2:20-cv-01574-JAM-CKD Document 8 Filed 08/28/20 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                       MDL No. 2814



                 SCHEDULE CTOí56 í TAGíALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA EASTERN

  CAE       1      20í01035      Ramirez v. Ford Motor Company
  CAE       1      20í01046      Reyes v. Ford Motor Company
  CAE       2      20í01574      Scalla v. Ford Motor Company
